Title: To Benjamin Franklin from Richard Price, 10 March 1783
From: Price, Richard
To: Franklin, Benjamin


My Dear FriendNewington-Green Mch. 10th: 1783
This letter will be deliver’d to you by Mr Redford, a Gentleman for whom I have a great regard and who has my best wishes. He is going to Settle for life in one of the thirteen united States; and he has already Sent thither a part of his fortune. May I take the liberty to request your notice of him? Any assistance or information which you may be pleased to give him will be bestowed on a worthy man and a warm friend to universal liberty, who is well qualified to make an useful member of the united States. Indeed I can Scarcely wish them better, than that they may be filled with men of his character, abilities and principles.— He has been in business about five years; but having in his education contracted habits wch: render him more disposed to litterary than mercantile persuits, he does not intend to engage in commerce but to purchase an estate in order to turn it to the best account that the customs of the country will allow. He has been for some time a member of the Club of whigs at the London-Coffee-House, who will be always proud of having had you for a member. The motives wch: have determined Mr Redford to Settle with his property in America, are his zeal for liberty, his high opinion of the American Governmts:, and his desire to Share in the blessings and happiness of a rising country. I have given him a general testimonial which he will Shew you. Would it be too much to beg that you would by a line at the bottom attest that it is my hand-writing?
Mr Redford is likely to be followed by many more emigrants from hence and from Ireland. He will inform you, particularly, of a body of people in Ireland who have resolved to remove to America, and commissioned Mr Noble, a major of the Irish armed volunteers, to go before them in order to engage a tract of land for them. Mr Redford is to assist in transacting this business, and will think himself obliged to you for your advice.
Permit me to congratulate you on the late Peace, and on the Revolution in favour of liberty which has taken place by the establishmt: of the independence of America. I cannot express to you the Satisfaction this has given me. I have wished to live to See this issue of the contest with America; and I am thankful that I have Seen it. The world owes it partly to you; and may Heaven heap its blessings upon you, comfort you in the evening of life, and make you completely happy beyond the grave.
You probably well know what a detestable coalition of parties has lately taken place among us. Never Surely was there an instance of Such proffligate conduct. Mr Fox, the pretended friend of the country, united to Ld North, the destroyer of the country— The Rockingham party, a body of men who would be thought zealous whigs, united to Tories and the friends of despotism, to oppose and censure a peace which has Saved the kingdom— I hope foreigners See this in its true light; as, merely, a Struggle of ambitious and disappointed men to get into power. May the united States take care to guard agst: the danger and misery of Such factions.
Relying on the indulgence and candour wch: I have always experienced from you, I am, with the greatest affection and respect, ever yours
Richd: Price

Many of your Friends are flattering themselves with the hope of Seeing you soon in England. If not improper, deliver my respects to Mr Adams.

